ACCEPTED
                                                                                                                                      03-14-00069-CV
                                                                                                                                               6455569
                                                                                                                     THIRD COURT OF APPEALS
Jennifer S. Riggs                                                                                            Franklin Hopkins         AUSTIN, TEXAS
Certified in Administrative Law                              RIGGS&RAY                                       Certified in Administrative Law
                                                                                                                              8/12/2015 9:05:59 AM
Texas Board of Legal Specialization                      A PROFESSIONAL CORPORATION                          Texas Board of Legal Specialization
                                                          ATTORNEYS AND COUNSELORS                           fhopkins@r-alaw.com
                                                                                                                                  JEFFREY D. KYLE
jriggs@r-alaw.com
                                                                                                                                                 CLERK
                                                          506 WEST 14TH STREET, SUITE A
Jason Ray                                                       AUSTIN, TEXAS 78701
Certified in Administrative Law                               512 457-9806 TELEPHONE
Texas Board of Legal Specialization                            512 457-9066 FACSIMILE
jray@r-alaw.com
                                                                                                         RECEIVED IN
                                                                                                    3rd COURT OF APPEALS
                                                                                                        AUSTIN, TEXAS
                                                               August 12, 2015                      8/12/2015 9:05:59 AM
                                                                                                      JEFFREY D. KYLE
                                                                                                            Clerk


             Jeffrey D. Kyle, Clerk
             Court of Appeals
             Third District of Texas
             P.O. Box 12547
             Austin, Texas 78711-2547

             RE:         Court of Appeals Number:           03-14-00069-CV
                         Trial Court Case Number:           D-1-GN-13-002402

             Style: Harlingen Family Dentistry, P.C.; and Trueblood Dental Associates, P.A.
                    v. Texas Health and Human Services Commission and Office of the Inspector General


             Dear Mr. Kyle -

                    Please accept this letter as a Notice of Change of Address. The firm of Riggs and Ray,
             P.C. has moved. The new address is:

                                      Riggs and Ray,P.C.
                                      506 W. 14th Street, Suite A
                                      Austin, TX 78701

                                                                    Respectfully submitted,




                                                                    J onRay
                                                                      ar No. 24000511
                                                                    RIGGS & RAY, P.C.
                                                                    506 West 14th Street, Suite A
                                                                    Austin, TX 78701
                                                                    512 457-9806 Phone
                                                                    512 457-9066 FAX
                                                                    jray@r-alaw.com

             cc          Ann Hartley